DETAILED ACTION
Introduction
This office action is in response to applicant’s arguments filed 10/20/2021. Claims 1-20 are currently pending and have been examined. The IDS forms filed have been acknowledged, as signed, those as marked with an X through the pages have not been considered as to the merits, see below IDS discussion. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/26/2021, as cross out with lines through the pages, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because [ 2 ].  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. More specifically, applicant argues regarding claim 1, 
“For example, Eismann discloses that “[t]he term ‘sentence’ ... is a logical entity that defines how objects interact,” but fails to disclose “a logical sentence structure delineating a function of the new application module,” as recited by independent claim 1 (emphases added). Eismann at col. 3, ll. 13 and 14. That is, Eismann merely discloses that the “sentence ... defines how the objects interact.” id. at 15-19. However, the “sentence” does nothing more than indicate “an object, ... an event, ... or an action” selected by the user, which are already associated with a predetermined interaction. See id. at 43-45 (“The term ‘interaction’, as used herein, is an action that occurs as one object ... receives an event ... and has an effect on another object.) and Fig. 1. Thus, the “sentence” does not “delineat[e]” the interaction because it does include any grammar or other additional language that otherwise characterizes or provides the function of the alleged “new application module.” See Applicant’s Specification at ¶ [086] ((The] logical sentence structure ... may be said to delineate a function of the new 
The Examiner notes initially, paragraph [0086] of the applicant’s specification provides much more than the argued and limited scope of the “logical sentence structure delineating a function”, as presented by the applicant. Should the applicant desire to amend the claims to include the currently non-existent argued, examples of what may constitute the delineation, such as semantic statement or a rule or any grammar or additional language, the Examiner will provide related prior art once the amended language is present in the claims. Currently, the argued paragraph [0086], as seen below: 
Paragraph [0086] cites, 
“[086] In some embodiments, the logical sentence structure template may include a plurality of definable variables that when selected result in a logical sentence structure delineating a function of the new application module. A definable variable may refer to a variable element of the logical sentence structure that may be selected and/or modified based on a user input. In some 
Therefore, from the bolded elements, it is clear and apparent that the applicant completely omits the fact that a plurality of definable variables that when selected result in a logical sentence structure delineating a function of the new application module is sufficient in resulting in a logical sentence structure that delineates a function of the new application module. The Examiner acknowledges, syntax defines how objects interact, however the actual objects performing the interaction have descriptive characteristics, those characteristics utilize the English language, that language describes a function of the application module, and further each function as described is thus delineated via the logical sentence structure. Therefore, the applicant’s arguments on interaction are deemed superfluous and furthermore, the limited and selective arguments to a portion of the specification, which are not found in the claims are non-persuasive. Furthermore, the sentence absolutely contains grammar or other additional language that characterizes the function of the new application module. Otherwise, the sentence structure could just be a S-V-O template structure without any other grammatical elements, such as words, bringing a semantic element to the structure. 
also provides irrefutable disclosure to that effect, as seen in Fig. 6, as previously cited. The applicant, in addition to the sentence structure is capable of adding a semantic statement that represents a functionality of a new application. Thus, at least in a plurality of aspects, the applicant’s corresponding arguments are deemed non-persuasive. 
The applicant further argues, “Independent claim 1 further recites “perform[ing] language processing on the logical sentence structure ... to thereby characterize the function of the new application module.” As previously discussed, the “sentence” disclosed in Eismann contains no language that characterizes or provides the function of the alleged “new application module.” In the absence of such teachings, Eismann further fails to teach or suggest performing the claimed “language processing.” Indeed, Eismann never mentions any form of “language processing” whatsoever. Thus, claim 1 distinguishes from Eismann for a second reason.”

Applicant’s remaining arguments are based on the above non-persuasive arguments, and thus the arguments regarding claims 2-20 are deemed non-persuasive as well (see above, performing language processing discussion, logical sentence structure discussion, and language processing discussion).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eismann et al. (Eismann, US 8,386,960) in view of Danielsson (US 2015/0278699). 
claim 1, Eismann teaches a system for predicting required functionality and for identifying application modules for accomplishing the predicted required functionality, the system comprising (Fig. 8): 
at least one processor configured to (Fig. 8):
output a logical sentence structure template for use in building a new application module (C.3 lines 13-19, Figs. 1, 2, C.2 lines 31-39-his building applications, logical sentence structure template), the logical sentence structure template including a plurality of definable variables that when selected result in a logical sentence structure delineating a function of the new application module (ibid-Figs. 1, 4b-5b, 6-including multiple definable variables, selection thereof delineating a function of the new application, thus defining the command/action, etc. function associated with the application); 
receive at least one input for at least one of the definable variables (ibid-see Figs. 4b-6-including his selection of at least one of the definable variables, C.7 lines 50-67); 
perform language processing on the logical sentence structure including the at least one received input to thereby characterize the function of the new application module (ibid-C.7 line 50-C.8 line 3, his processing of the language 
[compare the characterized function of the new application module with pre-stored information related to a plurality of predefined application modules to determine at least one similarity to a specific predefined application module; and
based on the at least one similarity, present the specific predefined application module as an adoptable alternative for accomplishing the function].
Eismann lacks teaching that which Danielsson teaches compare the characterized function of the new application module with pre-stored information related to a plurality of predefined application modules to determine at least one similarity to a specific predefined application module (paragraph [0326-0338, 0142, 0197, 0198]-his rule writer as the characterized function, based on the standard rule templates generated and pre-defined states, actions, for application, and leveraging/comparison thereof based on similarity, configurator data from user input, from variety of different logical sentence structures, thus user rules/templates are compared and standardized template for performing action is noted based on comparison); and
based on the at least one similarity, present the specific predefined application module as an adoptable alternative for accomplishing the function 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Eismann and Danielsson to combine the prior art element of presenting a specific application module for accomplishing a function as taught by Eismann with presenting a pre-defined application module as an adoptable alternative for accomplishing a function as taught by Danielsson as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be performing the function be either one of multiple options/outputs based on the single stated function (ibid, Danielsson, paragraphs [0331]).
claims 2, 10 and 18, Eismann further makes obvious the system of claim 1, wherein the at least one processor is configured to perform language processing on the logical sentence structure before less than all of the variables of the logical sentence structure are selected (C.3 lines 44-58-his language processing and self configuration of the logical sentence structure before all variables are selected).
As per claims 3, 11 and 19, Eismann further makes obvious the system of claim 2, wherein the language processing is performed on the logical sentence structure before less than all of the plurality of variables are input, and wherein the function is estimated based on less than an input of all the variables (ibid-C.3 line 48-C.4 line 19-his prediction as estimation of function/action based before less than all of variables are input/selected). 
As per claims 4 and 12, Eismann further makes obvious the system of claim 1, wherein the characterization of the function of the new application module is generated before all of the plurality of variables are selected (ibid-C.3 line 48-C.4 line 19-his each generated function/action based before less than all of variables are input/selected, as the characterization of the function of the new application module). 
claims 5, 13 and 20, Eismann further makes obvious the system of claim 1, wherein the language processing on the logical sentence structure includes identifying function-related words used in the logical sentence structure (C.10 lines 50-60-his user entered function words, “change color” identified, in the logical sentence structure). 
As per claims 6 and 14, Eismann with Danielsson further make the system of claim 1, wherein the language processing involves artificial intelligence for determining an objective of the logical sentence structure (Danielsson, paragraph [0386]-his learning function, logical construct and target actions associated therewith as determined). 
As per claims 7 and 15, Eismann with Danielsson further make obvious the system of claim 1, wherein the at least one similarity includes at least one of a similarity in a word or an objective (ibid, Danielsson, paragraphs [0188-0197, 0326-0338]-his logical rule set, similarity of words, for choice logic, matched with multiple functions/actions or answers, see also his common employee based objective and similarity, and record creating based on similarity of logical aspect of each associated information to actions). 
As per claims 8 and 16, Eismann further makes obvious the system of claim 1, wherein the characterization of the function of the new application module 
As per claim 9, claim 9 sets forth limitations similar to claim 1, and is thus rejected under similar reasons and rationale, such that Eismann with Danielsson make obvious a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations for predicting required functionality and for identifying application modules for accomplishing the predicted required functionality, the operations comprising (Eismann, Fig. 8, C.12 line 45-C.13 line 53):	
outputting a logical sentence structure template for use in building a new application module (ibid-see claim 1, corresponding and similar limitation), the logical sentence structure template including a plurality of definable variables that when selected result in a logical sentence structure delineating a function of the new application module (ibid);
receiving at least one input for at least one of the definable variables (ibid); performing language processing on the logical sentence structure including the at 
comparing the characterized function of the new application module with pre-stored information related to a plurality of predefined application modules to determine at least one similarity to a specific predefined application module (ibid); and
based on the at least one similarity, presenting the specific predefined application module as an adoptable alternative for accomplishing the function  (ibid). 
As per claim 17, claim 17 sets forth limitations similar to claim 1, and is thus rejected under similar reasons and rationale, such that Eismann with Danielsson make obvious a method for predicting required functionality and for identifying application modules for accomplishing the predicted required functionality, the method comprising (ibid, Fig. 2, C.7 line 6-C.8 line 21-see his method discussion):
outputting a logical sentence structure template for use in building a new application module, the logical sentence structure template including a plurality of definable variables that when selected result in a logical sentence structure delineating a function of the new application module (ibid-see claim 1, corresponding and similar limitation);

performing language processing on the logical sentence structure including the at least one received input to thereby characterize the function of the new application module (ibid);
comparing the characterized function of the new application module with pre-stored information related to a plurality of predefined application modules to determine at least one similarity to a specific predefined application module (ibid); and
based on the at least one similarity, presenting the specific predefined application module as an adoptable alternative for accomplishing the function (ibid). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
11/9/2021